Title: Thomas Jefferson to John F. Oliveira Fernandes, 16 December 1815
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
            Monticello Dec. 16. 15.
          
          Disappointments in procuring supplies of wine have at length left me without a drop of wine. I must therefore request you to send me a quarter cask of the best you have. Termo is what I would prefer; and next to that good port. besides the exorbitance of price to which Madeira has got, it is a wine which I do not drink, being entirely too powerful. wine from long habit has become an indispensable for my health, which is now suffering by it’s disuse. this urges me to request the immediate forwarding what is now desired to Messrs Gibson and Jefferson of Richmond to whom I now write to pay your draught for the amount at sight. should you have no sound wine of the characters I have named, my necessity obliges me to ask the favor of you to get any person in Norfolk who has such as you can recommend to forward me the supply, whose draught on your letter of advice to Gibson & Jefferson will be instantly paid. the wine should be in a double cask to prevent adulteration.
          I have had the happiness of possessing here two or three times your most learned and able amiable countryman Correa di Serra. he left us a few days ago; but I hope to have him here again in the spring. it would double the pleasure were curiosity or any other motive to induce you to visit this part of the country & meet him here. I think you should see something of the interior of our country.
          I salute you with assurances of great esteem & respect.
          Th: Jefferson
        